Citation Nr: 0508747	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  01-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
due to exposure to ionizing radiation or unspecified "toxic 
fumes."

2.  Entitlement to service connection for skin cancer, 
claimed as due to exposure to ionizing radiation or 
unspecified "toxic fumes."

3.  Entitlement to service connection for a urinary disorder, 
claimed as due to exposure to ionizing radiation or 
unspecified "toxic fumes."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1953 to December 1955.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Albuquerque, New Mexico.  In November 2001 
the veteran expressed a desire to be afforded a local 
hearing.  A VA Form 119, Report of Contact, shows that the 
veteran informed VA in December 2001 that he no longer wanted 
a personal hearing.  In February 2002 the Board arranged for 
additional development of the evidence.  In August 2003, the 
case was remanded to meet due process considerations.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  All pertinent 
notice requirements of the VCAA and implementing regulations 
appear to be met.  

The veteran claims that he was exposed to high levels of 
radiation and toxic fumes while serving at Camp Hanford, 
Washington from April or May 1954 to 1955.  See statements by 
the veteran received in February and June 2000.  In the June 
correspondence the veteran claimed he worked where the atom 
bomb was produced, and these claims seek service connection 
for the claimed disorders (asthma, skin cancer, and problems 
with urination) based on ionizing radiation exposure.  See 
38 C.F.R. § 3.311.  He has stated that he was treated for 
asthma attacks, skin rashes, and urinary problems at the U.S. 
Army base clinic at Hanford, Washington.  On several 
occasions the RO (unsuccessfully) attempted to obtain his 
service medical records.  Correspondence from the National 
Personnel Records Center (NPRC) dated in September 2002 notes 
that the veteran's service medical records were not on file 
at that facility, and that they were likely destroyed by a 
fire at that facility.  Surgeon General's Office (SGO) 
reports are also unavailable.  VA has a heightened duty to 
assist a veteran in developing his claims when his records 
have been lost or destroyed by fire.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  See also Russo v. Brown, 
9 Vet. App. 46, 50-51 (1996); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

In a letter dated in May 2000 the veteran was asked to 
provide details about his exposure to ionizing radiation and 
about his sources of treatment for the claimed disabilities.  
In correspondence received in June 2000, he responded that 
medical records of his treatment were available at VA clinics 
including in Lubbock, Texas, Big Springs, Texas, and Hobbs, 
New Mexico.  Treatment records have been secured from the two 
Texas facilities, but not from the VA clinic in Hobbs, New 
Mexico.  There is no indication of an attempt to obtain such 
records.  Because of the heightened duty to assist in this 
case, and because VA treatment records are deemed to be 
evidence of record, such records must be secured.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain the veteran's 
complete treatment records from the VA 
clinic in Hobbs, New Mexico.  If such 
records are unavailable because they have 
been lost or destroyed, it should be so 
certified.  

2.  In the event that records obtained 
from the VA clinic in Hobbs, New Mexico 
contain a diagnosis of skin cancer, the 
RO should develop the claim for service 
connection for skin cancer as a result of 
exposure to ionizing radiation or 
unspecified "toxic fumes" in accordance 
with the provisions of 38 C.F.R. § 3.311 
and M21-1, Part III, para. 5.12, 
including obtaining detailed information 
about the veteran's various duties and 
locations during his period of active 
service (and specifically including time 
spent serving at Camp Hanford, 
Washington), seeking a dose assessment 
(utilizing the new methods for 
reconstructing dose estimates effective 
May 8, 2003) from the Defense Threat 
Reduction Agency (DTRA), and referring 
the claim to the Under Secretary for 
Benefits for appropriate consideration.  

3.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case (SSOC) and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review, if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




